Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paulo M. Richter, Jr. on 02/24/21.

The application has been amended as follows: 

Claim 12. (Currently Amended). A countermass liquid comprising an organic salt solution of water, cesium formate solution and potassium formate solution, wherein said organic salt solution has a density that is greater than or equal to 1.65 g/cm3, a viscosity of less than 100 centipoise, as measured by ASTM D7483 test method, and a constant viscosity as a function of temperature within an order of magnitude, a freezing point less than -60°F, and a boiling point greater than 200°F, wherein said organic salt solution comprises: (a) from greater than or equal to 20 to less than or equal to 40 weight percent of said potassium formate solution, wherein said potassium formate solution comprises 75% potassium formate salt and 25% water by weight; (b) from greater than or equal to 31 to less than or equal to 51 weight percent of said cesium formate solution, wherein said 3U.S. Patent Application No. 15/507,476 Response to Office Action of August 5, 2020cesium formate solution comprises 80% cesium formate salt and 20% water by weight; and (c) from greater than or equal to 17 to less than or equal to 37 weight percent of water.

In claim 7, line 2 after the phrase “density in the range of” insert --greater than--. 

The following is an examiner’s statement of reasons for allowance: 
Claim 12, which was previously made independent by applicant’s amendment of 02/05/21, was subjected to the above examiner’s amendment so that it included the limitation of:  a freezing point less than -60°F, and a boiling point greater than 200°F,. Said limitation is present in independent claim 1 from which claim 12 was previously depended on, and needed to be incorporated into claim 12 when it was rewritten into independent form. 
Dependent claim 7 was amended so that its scope would fall within the scope of independent claim 2 from which it ultimately depends. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272 1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761